DETAILED ACTION

This office action is in regards to a continuing application filed August 6, 2018 to U.S. Application 14/478,230 (now U.S. Patent 10,066,116) filed September 5, 2014 claiming priority to PCT/US2013/028863 filed March 4, 2013 and to provisional application 61/607,087 filed March 6, 2012.  Claims 1-15 have been cancelled without prejudice. Claims 16-35 are new and are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claims 33-34 are objected to because of the following informalities:  In lines 3, both claims end in a double period (..).    Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites the limitation "the first latex" and “the second latex” in line 1 and lines 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 19, 20, 21, 23, and 25-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocombe (US 4,374,670). 
In regards to claims 16, 26-28, 33, and 34, Slocombe discloses polymeric coatings wherein the coating composition comprises a latex component, wherein the polymers have a molecular weight of at least about 20,000, wherein the polymers (noted as the “precursor” compound) are mixed with a stock solution, wherein in a preferred embodiment 1.0 g of the precursor compound is mixed with 5.0 g of a stock solution, wherein in the broad disclosure the stock solution makes up from 70 to 95 wt% of the composition and the precursor compound is the remainder which corresponds to 5 to 30 wt% thereby reading on the claimed 10% to 30% as required by the instant claim with sufficient specificity, wherein the pH of the precursor compound is 8.5 – 9.5 thereby reading on the claimed range of about 5 to 10 with sufficient specificity, and wherein the coating is used as a paint [Abstract; Col. 5, lines 8-10; Example 1; Col. 8, lines 30-31 and 61-64; Col. 9, lines 12-15; Col. 10, lines 65-68]. 
Slocombe does not disclose the exact same proportions for the molecular weight. 
In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 
In regards to claims 19 and 32, Slocombe discloses the latex polymers comprise styrene, methyl methacrylate, butyl acrylate and acrylic acid monomers thereby reading on the claimed latex polymers as required by the instant claims [Col. 5, lines 19-20].
In regards to claims 20-21, Slocombe discloses the latex copolymers such as JONCRYL acrylic resins which are the same alkali-soluble support polymers as used in the instant invention thereby reading on the latex polymers comprising one or more alkali-soluble support polymers as required by the instant claim [Col. 5, lines 23-25]. 
In regards to claims 23 and 25, Slocombe discloses the latex polymers (noted as the “precursor” compound) are mixed with a stock solution, wherein in a preferred embodiment 1.0 g of the precursor compound is mixed with 5.0 g of a stock solution, wherein in the broad disclosure the stock solution makes up from 70 to 95 wt% of the composition and the precursor compound is the remainder, wherein the stock solution reads on the first polymer, and wherein the precursor compound reads on the second polymer, thereby reading on the claimed ranges of 45 to 95 wt% and 5 wt% to 65 wt% and the claimed ratio of the first polymer to the second polymer from 10:90 to 90:10 as required by the instant claims [Example 1; Col. 8, lines 30-31 and 61-64].
In regards to claims 29-31, Slocombe does not disclose the washability rating of the coating when used as a paint. However, the washability of the coating when used as a paint is a function of the components in the polymer, particularly the amount of the latex polymer in the coating. Slocombe teaches the same latex polymer and the same amount of latex polymer as required by the instant claim. Therefore, the washability of the coating disclosed by Slocombe when the coating is used as a paint is In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. Therefore, since the latex polymer and the amount of the latex polymer disclosed by Slocombe is the same as required by the instant claim, the washability of the coating as disclosed by Slocombe when used as a paint is expected to be the same as the washability of the instant claim. 
In regards to claim 35, Slocombe disclose the acid functionality introduced by the acrylic acid could also be provided by other acidic or acid-generating monomers, such as methacrylic acid [Col. 5, lines 42-44].

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocombe (US 4,374,670) in view of Kitawaki (US 2009/0264579 A1).
The rejection of Claim 16 is adequately set forth in Paragraph 7 above and is incorporated herein by reference.
Slocumbe does not disclose the pigment volume concentration (PVC) of the coating composition. 
In regards to claims 17-18, Kitawaki discloses a coating agent including an acrylic resin wherein the coating agent is used as a paint (Abstract), wherein the coating agent comprising has a pigment volume concentration preferably from 25 to 70% and preferably less than 55% by volume [0044]. Kitawaki .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocombe (US 4,374,670) in view of Bohling et al. (US 2008/0146724 A1).
The rejection of Claim 16 is adequately set forth in Paragraph 7 above and is incorporated herein by reference.
Slocumbe does not disclose a coalescent agent having a volatile organic compounds (VOC) content of less than about 15%.  
In regards to claim 22, Bohling et al. disclose a low VOC aqueous coating composition wherein a coalescing agent is added to a water-borne emulsion polymer, paint, or coating to reduce the minimum film forming temperature (MFFT) of the emulsion polymer, paint, or coating by at least 1°C [0042]. Bohling et al. disclose several examples of coalescing agents that are not VOCs [0042], therefore to one of ordinary skill in the art the coalescing agent would possess little or no VOC content and meet the instant . 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocombe (US 4,374,670) in view of Kitawaki (US 2009/0264579 A1) and further in view of Rokowski et al. (US 5,534,310).
The rejection of Claim 17 is adequately set forth in Paragraph 8 above and is incorporated herein by reference.
Slocumbe and Kitawaki do not disclose the first latex polymer of butyl acrylate, methyl methacrylate, and methacrylic acid and the second latex polymer of butyl acrylate, methyl methacrylate, methacrylic acid, and dodecanethiol. 
Rokowski et al. disclose latex polymer binders for producing coatings on difficult to adhere to surfaces such as weathered substrates [Abstract]. Rokowski et al. disclose the latex polymers comprise butyl acrylate, methyl methacrylate, and methacrylic acid [Examples 1 and 4] and butyl acrylate, methyl methacrylate, methacrylic acid, and dodecanethiol [Examples 2, 3, 5, and 6]. The advantage of using the latexes of Rokowski et al. is to improve the adherence of the latex polymer coating to a substrate by the use of a chain transfer agent to control the molecular weight of the latex polymer being formed in the desired range which can be estimated by use of the Mayo equation [Col. 8, lines 14-15, 36-39].
Slocombe discloses the latex polymers comprise styrene, methyl methacrylate, butyl acrylate and acrylic acid monomers of which one of ordinary skill would consider methacrylic acid a homolog of acrylic acid. [Col. 5, lines 19-20]. Since Slocombe comprises a mixture of latex polymers and to one of ordinary skill in the art the first instant latex polymer and the second instant latex polymer of the claim are nearly identical except the second instant latex comprises a chain transfer agent, dodecanethiol, one of ordinary skill would find obvious that mixing the same latex polymers in two portions and adding a chain transfer agent in one portion before mixing is similar to the mixing of the stock solution and the precursor of Slocombe and adding a chain transfer agent to one to control the molecular weight of the final coating mixture and providing the desired adhesion of the latex coating to the substrate.  Therefore, one of ordinary skill in the art would find motivation to use the latex polymers of Rokowski et al. comprising the chain transfer agent of dodecanethiol with the coating compositions of Slocombe to control the molecular weight of the final coating and improve the adhesion of the coating to a substrate. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/             Examiner, Art Unit 1763